Citation Nr: 9921416	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for dermatofibromas of the 
left arm.  

4.  Entitlement to service connection for a gallbladder disorder.  

5.  Entitlement to service connection for postoperative residuals 
of a back injury.  

6.  Entitlement to service connection for an acquired psychiatric 
disorder including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from December 1967 to 
October 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  

The issue of entitlement to service connection for an acquired 
psychiatric disorder including PTSD is the subject of a remand 
that follows the Board's decision as to the other issues 
currently on appeal.  


FINDINGS OF FACT

1.  There is no competent evidence that demonstrates the 
appellant currently has an ulcer disorder.  

2.  There is no competent evidence of a nexus between the 
appellant's current skin problems and inservice disease or 
injury.  

3.  There is no competent evidence of a nexus between the 
appellant's current residuals of dermatofibromas of the left arm 
and inservice disease or injury.  

4.  There is no competent evidence of a nexus between the 
appellant's current gallbladder disorder and inservice disease or 
injury.  

5.  There is no competent evidence of a nexus between the 
appellant's current postoperative residuals of a back injury and 
inservice disease or injury.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for an ulcer disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a skin disorder.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for dermatofibromas of the left arm.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for a gallbladder disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

5.  The appellant has not submitted a well-grounded claim for 
service connection for postoperative residuals of a back injury.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has an ulcer disorder, a skin 
disorder, residuals of dermatofibromas of the left arm, a 
gallbladder disorder, and postoperative residuals of a back 
injury, and that each disability is related to his period of 
military service.  At a March 1999 video conference hearing, he 
made the following claims: he has experienced a skin rash in the 
groin area and over other parts of the body since being exposed 
to Agent Orange in Vietnam, which causes problems with sexual 
activities due to itching; he has been treated for 
dermatofibromas which developed as a result of Agent Orange 
exposure; his stomach problem began in service, resulted in 
surgery for a duodenal ulcer in the 1970's, and requires him to 
watch his diet; he was told in service that his headaches were 
causing his stomach problems; his gallbladder problems had their 
origin in service; and his back problems started in service as a 
result of lifting heavy materials used to build runways, resulted 
in surgery after service, and require him to take medications for 
relief of back pain.  

The regulations pertaining to Agent Orange exposure, revised to 
include all herbicides used in Vietnam, provide for a presumption 
of exposure to herbicide agents for veterans who served on active 
duty in Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6).  
The regulations also stipulate the diseases for which service 
connection may be presumed as a result of an association with 
exposure to herbicide agents.  38 C.F.R. § 3.309(e).  The 
Secretary of Veterans Affairs formally announced in the Federal 
Register, on January 4, 1994, that a presumption of service 
connection based on exposure to herbicides used in Vietnam was 
not warranted for certain conditions or for "any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted."  59 Fed. Reg. 
341 (1994).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease during 
the period of service.  No condition other than one listed in 
38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne 
or other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the veteran 
was exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6).  

VA medical records dated in the 1990's show that the appellant 
has been treated on several occasions for skin problems, with a 
September 1992 outpatient record indicating the presence of 
dermatofibromas and eczema, an April 1994 outpatient record 
noting a rash on the testicles and dorsum of the penis, July 1996 
outpatient records revealing dermatofibromas, and a March 1997 
hospitalization record showing treatment for an itchy rash on the 
back, groin, and feet, for which the diagnoses were folliculitis, 
tinea cruris, and tinea pedis.  However, the evidence does not 
reveal clinical findings that demonstrate the appellant has 
chloracne or any other acneform disease consistent with 
chloracne.  Nor has there been any medical evidence presented 
which attributes the development of the appellant's current skin 
problems to Agent Orange exposure.  Thus, the appellant's skin 
disorders  may not be service-connected as a residual of Agent 
Orange exposure.  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A claimant filing for VA benefits has the duty to submit evidence 
that must "justify a belief by a fair and impartial individual" 
that the claim is plausible, and, therefore, well grounded.  38 
U.S.C.A. § 5107(a).  A claim is not well grounded if the claimant 
fails to present such evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the claimant must be 
accepted as true for the purpose of determining if a claim is 
well grounded, except where such assertions are inherently 
incredible or beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there must 
be competent evidence of current disability, of the incurrence or 
aggravation of a disease or injury during service, and of a nexus 
between the inservice injury or disease and the current 
disability.  That is, an injury during service may be verified by 
competent medical or lay witness statements; however, the 
presence of a current disability requires a medical diagnosis; 
and, where an opinion is used to link the current disorder to a 
cause or symptoms during service, a competent opinion of a 
medical professional is required.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110.  Additionally, where a veteran served 
continuously for 90 days or more during a period of war, and a 
peptic ulcer becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for an ulcer disorder, a skin disorder, 
dermatofibromas of the left arm, a gallbladder disorder, and 
postoperative residuals of a back injury.  The evidence of record 
shows treatment in the 1990's for the following problems: skin 
disease, diagnosed as folliculitis, tinea cruris, and tinea pedis 
in March 1997; dermatofibromas, with excision of two from the 
left arm in October 1992; gallstones in January 1997; and back 
pain, with a laminectomy and diskectomy performed in January 1995 
for a herniated disc at L5-S1 that had begun as back and leg pain 
approximately seven weeks before after lifting boxes of bearings 
at his place of employment.  Therefore, the first element 
required to show a well-grounded claim is met with regard to each 
of those claims.  However, because there is no competent evidence 
demonstrating that the appellant currently has a chronic ulcer 
disorder, his claim for service connection for that condition 
fails to met the first element of a well-grounded claim.  

The third requirement for a well-grounded claim under Caluza is 
not met with regard to the claims for service connection for an 
skin disorder, dermatofibromas of the left arm, a gallbladder 
disorder, or postoperative residuals of a back injury because the 
appellant fails to show the required nexus between any of those 
current disabilities and an injury or disease in service.  There 
is no medical evidence establishing a link of any current skin 
disease, dermatofibromas, gallstones, or postoperative residuals 
of the herniated nucleus pulposus to the appellant's active 
military service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range of 
common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented statements 
regarding his claimed ulcer disorder, his skin disorders, the 
dermato-fibromas excised from the left arm, his gallbladder 
disease, and his postoperative residuals of a back injury, the 
record does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding a 
diagnosis of an ulcer disorder, or regarding any etiological 
relationship of his skin disease, dermatofibromas, gallbladder 
problems, or back problems to service.  Consequently, his lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the appellant 
has failed to meet his initial burden of presenting evidence that 
his claims for service connection for an ulcer disorder, a skin 
disorder, dermatofibromas of the left arm, a gallbladder 
disorder, and postoperative residuals of a back injury are 
plausible or otherwise well grounded.  Therefore, they must be 
denied.  

Where the veteran has not met his initial burden, VA has no duty 
to assist him in developing facts pertinent to his claim, 
including no duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992) (where the claim was not well grounded, VA was under 
no duty to provide the veteran with an examination).  However, in 
the limited circumstances where a claim for benefits is 
incomplete, and references other known and existing evidence, VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application, and this duty 
must be based on the facts of each case.  See Robinette v. Brown, 
8 Vet. App. 69, 80 (1995).  In this case, the RO substantially 
complied with this obligation in the statement of the case issued 
in April 1998.  Unlike the situation in Robinette, he has not put 
VA on notice of the existence of any specific evidence that, if 
submitted, could make these claims well grounded.  



ORDER

The claims for service connection for an ulcer disorder, a skin 
disease, dermatofibromas of the left arm, a gallbladder disorder, 
and postoperative residuals of a back injury are denied.  



REMAND

The appellant claims that he developed PTSD as a result of 
traumatic events to which he was exposed in Vietnam.  He has 
described nightmares and flashbacks of events in Vietnam, 
including being shelled by enemy artillery fire when he first 
arrived in Vietnam and running over a mine, which killed one 
serviceman in his platoon and cost another an arm.  He also 
reports experiencing crying spells.  Because his DD 214 shows 
that he was awarded the Combat Action Ribbon, the Board accepts 
as true his account of otherwise plausible stressors he claims to 
have experienced in Vietnam.  

VA has a duty to assist the appellant in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the record 
by ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Therefore, in order to obtain additional 
medical evidence and to insure that the appellant receives his 
procedural due process rights and fair process rights, the Board 
finds that the claim must be remanded for the following actions:  

1.  The RO should schedule the appellant for a VA 
psychiatric examination to determine the nature of 
all current psychiatric disorders.  The claims 
folder and a copy of this remand must be made 
available to and reviewed by the examiner prior to 
the examination.   He should be requested to 
identify all current psychiatric disorders.  If a 
diagnosis of PTSD is appropriate, the examiner 
should specify whether each of the appellant's 
stressors was sufficient to produce PTSD; whether 
the remaining diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and whether 
there is a link between the current symptomatology 
and one or more of the inservice stressors 
described by the appellant and found to be 
sufficient to produce PTSD by the examiner.  The 
examiner should be requested to indicate whether 
it is as likely as not that the appellant has a 
psychiatric disorder that had its origin in 
service.  The report of the examination should 
include a complete rationale for all opinions 
expressed.  The diagnosis should be in accordance 
with DSM-IV(tm).  

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has been 
conducted and completed in full.  The Court has 
held that, if the requested examination does not 
include adequate responses to the specific 
opinions requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 ("if the 
[examination] report does not contain sufficient 
detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation 
purposes  Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).  

The Board expresses its appreciation in advance to the RO for its 
assistance in developing the requested evidence and trusts that 
this development will be attended to in an expeditious manner as 
mandated by the Veterans' Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes) and 
VBA's Adjudication Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought on 
appeal remains denied, a supplemental statement of the case 
should be furnished to the appellant and his representative, and 
they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the Board 
for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical evidence 
and to ensure that the appellant receives his due process and 
fair process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  No additional action is required by the appellant until 
he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

